MARSHALL, J.
1. A municipal ordinance purporting to regulate and license pool and2 billiard rooms, which contains a provision that - “no license shall be granted to a person who is not,_ by reason of such provision, a citizen of the United States,” is not in conflict with any provision of the state or federal constitution. (State, ex rel. Balli, v. Carrel, Aud., 99 Ohio St., 285 approved and followed.)
2. The operation of a pool and billiard room is not carrying on a trade within the meaning of the commercial treaty between the United States and Great Britain and such ordinance does not therefore violate any of the provisions of that treaty.
Judgment for respondent.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.